     Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 1 of 20 PageID #:63



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MICHAEL PIETRZAK, individually and on             )
behalf of himself and all others similarly        )
situated,                                         )
                                                  )       Case No. 18-cv-6314
              Plaintiff,                          )
                                                  )       Judge: Manish S. Shah
v.                                                )
                                                  )       Magistrate Judge: Susan E. Cox
SAUL EWING ARNSTEIN & LEHR,                       )
                                                  )
              Defendant.                          )

                           DEFENDANT'S ANSWER TO PLAINTIFF'S
                           AMENDED CLASS ACTION COMPLAINT

       Defendant, SAUL EWING ARNSTEIN & LEHR (“Saul Ewing” or "Defendant"), by its

attorneys, Peter D. Sullivan and Jennifer W. Weller of Hinshaw & Culbertson LLP, in answer to

Plaintiff’s Amended Class Complaint, states as follows:

                                JURISDICTION AND VENUE

       1.     This court has original jurisdiction in this action by virtue of 28 U.S.C. § 1331

because the matter in dispute involves a federal law arising under the FDCPA, 15 U.S.C. §

1692(k).


       ANSWER:        Defendant admits that Plaintiff purports to bring claims pursuant to

the FDCPA and that this Court could therefore have jurisdiction pursuant to 28 U.S.C. §

1331. Defendant denies Plaintiff has suffered a particularized concrete injury that is

sufficient to confer standing and therefore denies that this Court has subject matter

jurisdiction pursuant to Article III of the United States Constitution. Defendant denies any

remaining allegations contained in Paragraph 1.




                                                                                  302692413v1 1013762
     Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 2 of 20 PageID #:64



        2.      Venue is proper in this District under 28 U.S.C. § 1391(b) because the allegations

herein relate to Defendant’s transactions in this District, and its infliction of injury on Plaintiff in

the State of Illinois.

        ANSWER:          Defendant does not contest venue, however, Defendant denies that

Plaintiff has any injury and denies the remaining allegations contained in Paragraph 2.

        3.      Defendant is located or conducts business with consumers like Plaintiff in this

District.

        ANSWER:          Defendant admits that it is a law firm with an office located in

Chicago, Illinois. Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the remaining allegations contained in Paragraph 3.

                                               PARTIES

        4.      Plaintiff resides in Chicago, Illinois, within this district.

        ANSWER:          Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph 4.

        5.      Plaintiff is a “consumer” under the FDCPA.

        ANSWER:          Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph 5.

        6.      The alleged debt that Defendant attempted to collect from Plaintiff is a consumer

debt, as that term is defined under § 1692a(5) of the FDCPA, because it arose from the

homeowner’s assessment of Plaintiff’s residence.

        ANSWER:          Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph 6.

        7.      Defendant Saul Ewing Arnstein & Lehr, LLP is a limited liability partnership,

incorporated under the laws of Delaware, registered as a foreign partnership in the State of

                                                    2
                                                                                       302692413v1 1013762
    Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 3 of 20 PageID #:65



Illinois, and maintains its principal office at 161 N. Clark Street, Suite 4200, Chicago, Illinois

60601. On September 1, 2017, Arnstein & Lehr, LLP was merged to Saul Ewing to become Saul

Ewing Arnstein & Lehr, LLP. Before September 2, 2018, Arnstein & Lehr was a domestic

limited liability partnership, incorporated under the laws of Illinois, with a principal address at

161 N. Clark St., Suite 4200, Chicago, IL 60601. Saul Ewing Arnstein & Lehr, LLP and Arnstein

& Lehr, LLP, to the extent that Arnstein & Lehr was liable for the conduct described herein prior

to its merger with Saul Ewing, are referred to together as Defendant.

       ANSWER:         Defendant admits that Saul Ewing Arnstein & Lehr, LLP is organized

as a limited liability partnership under the laws of Delaware and that it is registered as a

foreign partnership in the State of Illinois. Defendant admits that it has an office located at

161 North Clark Street Suite 4200 Chicago, IL 60601.                Defendant admits that the

partnerships of Saul Ewing LLP and Arnstein & Lehr LLP merged effective September 1,

2017. Defendant admits that before the merger Arnstein & Lehr LLP was organized as an

Illinois LLP and that it had an address at 161 N. Clark St., Suite 4200, Chicago, IL 60601.

Defendant denies the remaining allegations contained in Paragraph 7.

       8.      Defendant regularly engages in the business of collecting debts, including

homeowner assessments, purportedly owed or due to third parties from the unit owners, through

e-mail, letters, and telephone calls.

       ANSWER:         Defendant admits that there are attorneys and others at the firm who

assist condominium associations in the collection of unpaid assessments. Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in Paragraph 8.




                                                3
                                                                                   302692413v1 1013762
    Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 4 of 20 PageID #:66



       9.      On its website, Defendant claims that it represented more than 500 condominium

and community associations and regularly collected and “[a]ssist[ed] with the collection of

unpaid assessments, fines, late fees and other charges” from unit owners like Plaintiff. See

https://www.saul.com/industries/condominium-and-community-associations.

       ANSWER:        Defendant admits that the quotation “Assisting with the collection of

unpaid assessments, fines, late fees and other charges” is contained on its website as a

subheading under “Litigation” for Condominium and Community Associations. Defendant

denies the remaining allegations contained in Paragraph 9.

       10.     Each year, Defendant mailed hundreds and thousands of form collection letters

(similar to Collection Letter #1 or #2 (Exhibits 1 and 2 attached hereto)) in an attempt to collect

allegedly overdue homeowner assessments from unit owners. On information and belief,

Defendant mailed more than 500 form collection letters each year.

       ANSWER:        Defendant admits that for several years it has mailed more than 100

letters to certain condominium unit owners similar but not identical to the letters sent to

Plaintiff. The letters speak for themselves. Defendant denies all other allegations in this

paragraph.

       11.     Defendant’s collection letters sent to Plaintiff stated, “We are attempting to collect

a debt. Any information obtained will be used for that purpose.”

       ANSWER:        Defendant admits that the letters attached as Exhibits 1 and 2

contained the quoted language. Defendant denies the remaining allegations contained in

Paragraph 11.

       12.     At all times relevant in this Action, Defendant was a “debt collector” as that term

is defined under § 1692a(6) of the FDCPA.



                                                 4
                                                                                    302692413v1 1013762
    Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 5 of 20 PageID #:67



       ANSWER:        Defendant states that under certain circumstances and for some

purposes it may be considered a debt collector but Defendant otherwise denies the

allegations contained in Paragraph 12.

                                   CLASS ALLEGATIONS

       13.    Plaintiff brings this lawsuit on behalf of himself and all other persons similarly

situated and seeks certification of a class under Rule 23(b)(3) of the Federal Rules of Civil

Procedure, subject to amendment as may be appropriate after discovery, defined as:

       All persons who resided in Illinois and received: (1) a form collection letter
       materially identical or substantially similar to Exhibits A or B attached hereto; (2)
       within twelve months prior to the date of filing of this action; and (3) which
       letters were not returned as undelivered or undeliverable.

       ANSWER:        Defendant admits that Plaintiff has filed this action on behalf of a

purported class and in further answering denies that Plaintiff can establish the

requirements of Rule 23 and denies a class should be certified.

       14.    This proposed class satisfies the numerosity, commonality, typicality, adequacy,

predominance and superiority requirements of Rule 23(b)(3).

       ANSWER:        Defendant denies the allegations contained in Paragraph 14.

       15.    The class is sufficiently numerous such that joinder is impractical. As part of its

debt collection practices, Defendant represents hundreds and thousands of homeowners and

condominium associations like Plaintiff’s Association, Park Place Tower 1 Condominium

Association (the “Association”) in debt collection efforts for allegedly past due homeowner

assessments alleged to be due or owing another.

       ANSWER:        Defendant admits that it has represented condominium associations

with respect to past due homeowner assessments, however, Defendant denies that Plaintiff




                                                  5
                                                                                   302692413v1 1013762
    Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 6 of 20 PageID #:68



fully or accurately describes the nature of the work done by its attorneys and accordingly

denies the remaining allegations contained in Paragraph 15.

        16.   While Plaintiff does not know the exact size of the class, as such information is in

Defendant’s possession, the fact that Defendant regularly represented creditors and condominium

and homeowner associations renders common sense assumptions as to numerosity appropriate

here.

        ANSWER:        Defendant denies that Plaintiff can meet the requirements of Rule 23

by making “common sense assumptions” and accordingly denies the allegations contained

in Paragraph 16.

        17.   Common questions of law and fact exist as to all members of the class and

predominate over any questions affecting individual members of the class, including but not

limited to whether Defendant’s form Collection Letters violated §§ 1692g, 1692e, and 1692f of

the FDCPA.

        ANSWER:        Defendant denies the allegations contained in Paragraph 17.

        18.   Plaintiff’s claims are typical of the class members’ claims because they arise from

the same operative facts (the sending of materially identical letters) and are predicated on the

same legal theory.

        ANSWER:        Defendant denies the allegations contained in Paragraph 18.

        19.   There are no individual questions of fact, other than whether a class member

received an offending letter, a question that can be determined by a ministerial inspection of

Defendant’s records.

        ANSWER:        Defendant denies the allegations contained in Paragraph 19.




                                               6
                                                                                  302692413v1 1013762
    Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 7 of 20 PageID #:69



       20.     Plaintiff will fairly and adequately protect the interests of the class. Plaintiff is

committed to vigorously prosecuting this matter, has agreed to serve as a class representative,

and has retained counsel experienced in handling class actions and claims involving unlawful

debt collection practices. Neither Plaintiff nor his counsel have any interests that might cause

them to not vigorously pursue this claim on behalf of the class.

       ANSWER:         Defendant denies the allegations contained in Paragraph 20.

       21.     This action should be maintained as a class action as the prosecution of separate

actions by individual class members creates a substantial risk of inconsistent or varying

adjudications and could establish incompatible standards of debt collector conduct. Furthermore,

the prosecution of separate actions could result in adjudications of individual member claims that

could be dispositive of the interests of other members not parties to the adjudications or could

substantially impair and/or impede the ability of such individuals to protect their interests.

       ANSWER:         Defendant denies the allegations contained in Paragraph 21.

       22.     A class action is a superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of separate

claims against Defendant is small as the maximum statutory damages in an individual action

under the FDCPA is $1,000. Management of the class claims in this case is likely to present

significantly fewer difficulties than those presented in many other class cases and the identities

of individual class members may be easily obtained from Defendant’s records.

       ANSWER:         Defendant denies the allegations contained in Paragraph 22.

      FACTS PARTICULAR TO PLAINTIFF AND RELEVANT TO ALL COUNTS

       23.     For years prior to 2018 and continuing to the present, Plaintiff is a unit owner of a

residential condominium unit property within the Association.



                                                  7
                                                                                     302692413v1 1013762
    Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 8 of 20 PageID #:70



       ANSWER:        Defendant admits that Park Place Tower I Condominium Association

referred an account to it for past due amounts on a condominium unit owned by Michael

Pietrzak. Defendant denies the remaining allegations contained in Paragraph 23.

       24.     On or about April 19, 2018, Defendant mailed Plaintiff a collection letter titled

“Notice and Final Demand for Payment” (the “Collection Letter #1”), demanding full payment in

the amount of $3,249.75, which lists the charges as follows:

               Charges through 4/19/2018 per attached
               Occupant Ledgers                                $2,692.38
               Parking Space                                   $ 317.37
               Legal/Collection Charge                         $ 240.00
                                                               $3,249.75
(See attached Exhibit 1).

       ANSWER:        Defendant admits that on or about April 19, 2018 it sent Plaintiff a

letter, a copy of which is attached as Exhibit 1 to the Complaint, that the letter has the

language “NOTICE AND FINAL DEMAND FOR PAYMENT” on it and itemizes the

$3,249.75 amount due to Park Place Tower I Condominium Association. Defendant denies

the remaining allegations in Paragraph 24.

       25.     On or about April 27, 2018, Defendant mailed Plaintiff a collection letter titled

“Notice and Final Demand for Payment” (“Collection Letter #2”), demanding full payment in the

amount of $2,349.75, which lists the charges as follows:

               Charges through 4/27/2018 per attached
               Occupant Ledgers                                $1,898.17
               Parking Space                                   $ 211.58
               Legal/Collection Charge                         $ 240.00
                                                               $2,349.75

(See attached Exhibit 2).

       ANSWER:        Defendant admits that on or about April 27, 2018 Defendant sent

Plaintiff a letter, a copy of which is attached as Exhibit 2 to the Complaint, that it has the


                                                8
                                                                                302692413v1 1013762
     Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 9 of 20 PageID #:71



language “NOTICE AND FINAL DEMAND FOR PAYMENT” on it and itemizes the

$2,349.75 amount due to Park Place Tower I Condominium Association. Defendant denies

the remaining allegations in Paragraph 25.

        26.     Defendant also sent e-mails to Plaintiff by and through its counsel with the

following signature block:

                Vincent M. Canale | Attorney at Law
                SAUL EWING ARNSTEIN & LEHR LLP
                161 North Clark, Suite 4200 | Chicago, IL 60601
                Tel: 312.876.6940 | Fax: 312.876.0288
                Vincent.Canale@saul.com | www.saul.com

THIS COMMUNICATION IS FROM A DEBT COLLECTOR.
ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

        ANSWER:          Defendant admits the allegations in this paragraph with respect to some

but not all emails it sent to Plaintiff.

                                      COUNT I
                     VIOLATION OF §1692g AS TO COLLECTION LETTER #1

        27.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 26 as if

fully set forth in this paragraph.

        ANSWER:          For its answer to Paragraph 27 Defendant restates and realleges its

answers to paragraphs 1-26 as if fully set forth herein.

        28.     Collection Letter # 1 is the initial collection letter sent to Plaintiff regarding the

alleged homeowner assessment debt at issue.

        ANSWER:          Defendant admits that the letter dated April 19, 2018 was the first

letter it sent to Plaintiff regarding Plaintiff’s account with Park Place Tower 1

Condominium Association.

        29.     Section 1692g of the FDCPA requires a debt collector to include a validation

notice within five days of the initial communication from the debt collector to the consumer. This


                                                      9
                                                                                     302692413v1 1013762
    Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 10 of 20 PageID #:72



validation notice is intended to advise the consumers as to certain federal rights under which they

may dispute a debt.

       ANSWER:        Defendant denies that Plaintiff fully or accurately sets forth the law or

its application under Section 1692g and accordingly denies Paragraph 29 to the extent it is

inconsistent with the language of the statute and applicable case law in this jurisdiction.

       30.     Under §1692g of the FDCPA, a collection letter must be effectively

communicated, and may not be overshadowed, confounded, or eviscerated by other language or

words as seen from the perspective of the reasonably unsophisticated consumer.

       ANSWER:        Defendant denies that Plaintiff fully or accurately sets forth the law

pursuant to Section 1692g and denies that it has violated Section 1692g of the FDCPA.

       31.     Paragraph 2 of Collection Letter #1, Exhibit 1, states in part:

               Pursuant to Section 9-104.1 of the Illinois Code of Civil Procedure,
               demand is hereby made for payment in full of the Debt within (30)
               days from the date of this Notice and Final Demand for Payment.

       ANSWER:        Defendant admits that Paragraph 31 recites a portion of the Letter

dated April 19, 2018 and denies the remaining allegations.

       32.     Paragraph 2 of Collection Letter #1, Exhibit 1, further states:

               Unless full payment of the Debt is made on or before thirty (30)
               days after the date of service of this Notice and Final Demand for
               Payment, your right to possession of the above-referenced
               condominium unit will be terminated . . .

       ANSWER:        Defendant admits that Paragraph 32 recites a portion of the Letter

dated April 19, 2018 and denies the remaining allegations.

       33.     Paragraph 1 on page 2 of Collection Letter #1 states: “Federal law give you

thirty days after you receive this Notice and Final Demand to dispute the validity of the

Debt or any part of it.” (Bold emphasis in original).


                                                10
                                                                                   302692413v1 1013762
    Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 11 of 20 PageID #:73



       ANSWER:         Defendant denies that Plaintiff fully or accurately sets forth the

language in its letter and denies the allegations contained in Paragraph 33.

       34.      The paragraph in Collection Letter #1, as alleged in paragraphs 31 and 32, above,

which requires Plaintiff to pay “within (30) days from the date of this Notice …” and to pay in

full “on or before thirty (30) days after the date of services” conflicts with the federal notice

giving a consumer 30 days to dispute the debt.

       ANSWER:         Defendant denies the allegations contained in Paragraph 34.

       35.      Collection Letter #1 failed to properly explain the apparent conflict in the

statements, as alleged in paragraphs 31, 32, and 33, above, and therefore overshadowed,

eviscerate, and confounded the validation notice requirement of §1692g(a) and (b), in violation

of the FDCPA.

       ANSWER:         Defendant denies the allegations contained in Paragraph 35.

       36.      For example, §1692g(b) states, “If the consumer notifies the debt collector in

writing within the thirty-day period described in subsection (a) that the debt, or any portion

thereof, is disputed, or that the consumer requests the name and address of the original creditor,

the debt collector shall cease collection of the debt, or any disputed portion thereof, until the debt

collector obtains verification of the debt or a copy of a judgment, or the name and address of the

original creditor, and a copy of such verification or judgment, or name and address of the

original creditor, is mailed to the consumer by the debt collector.”

       ANSWER:         Defendant admits the quoted language is contained in Section

1692g(b) of the FDCPA and denies the remaining allegations contained in Paragraph 36.

       37.      Failure to provide an effective notice of rights under the FDCPA caused Plaintiff

and the class members to suffer a concrete injury in fact. There is risk of harm associated with



                                                 11
                                                                                     302692413v1 1013762
    Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 12 of 20 PageID #:74



providing an inaccurate and thus, ineffective notice of dispute rights because consumers may not

take advantage of their rights to dispute if they are confused as to when they must pay or be sued.

In fact, Congress gave consumers a legally protected interest in receiving certain information

about their alleged debts and made the deprivation of such information a cognizable injury.

        ANSWER:         Defendant denies the allegations contained in Paragraph 37.

                                   COUNT II
                VIOLATION OF §1692G AS TO COLLECTION LETTER #2
                     PLEAD IN THE ALTERNATIVE TO COUNT I

        38.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 26 as if

fully set forth in this paragraph.

        ANSWER:         For its answer to Paragraph 38 Defendant restates and realleges its

answers to Paragraphs 1-26 of Paragraph 38 as if fully set forth herein.

        39.     In the alternative to Count I, Collection Letter # 2 is the initial collection letter

sent to Plaintiff regarding the alleged homeowner assessment debt at issue.

        ANSWER:         Defendant denies that the letter dated April 27, 2018 was the first

letter it sent to Plaintiff for the account at issue and accordingly denies the allegations

contained in Paragraph 39.

        40.     Section 1692g of the FDCPA requires a debt collector to include a validation

notice within five days of the initial communication from the debt collector to the consumer. This

notice is intended to advise the consumer as to certain federal rights under which the consumer

may dispute a debt.

        ANSWER:         Defendant denies that Plaintiff fully or accurately sets forth the law or

its application under Section 1692g and accordingly denies Paragraph 40 to the extent it is

inconsistent with the language of the statute and applicable case law in this jurisdiction.



                                                 12
                                                                                     302692413v1 1013762
   Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 13 of 20 PageID #:75



       41.      Under §1692g of the FDCPA, a collection letter must be effectively

communicated, and may not be overshadowed, confounded, or eviscerated by other language or

words as seen from the perspective of the reasonably unsophisticated consumer.

       ANSWER:         Defendant denies that Plaintiff fully or accurately sets forth the law or

its application under Section 1692g and accordingly denies Paragraph 41 to the extent it is

inconsistent with the plain language of the statute and applicable case law in this

jurisdiction.

       42.      Paragraph 2 of Collection Letter #2, Exhibit 2, states in part:

                Pursuant to Section 9-104.1 of the Illinois Code of Civil Procedure,
                demand is hereby made for payment in full of the Debt within (30)
                days from the date of this Notice and Final Demand for Payment.

       ANSWER:         Defendant admits that Paragraph 42 recites a portion of the Letter

dated April 27, 2018 and denies the remaining allegations.

       43.      Paragraph 2 of Collection Letter #2, Exhibit 2, further states:

                Unless full payment of the Debt is made on or before thirty (30)
                days after the date of service of this Notice and Final Demand for
                Payment, your right to possession of the above-referenced
                condominium unit will be terminated . . .

       ANSWER:         Defendant admits that Paragraph 43 recites a portion of the Letter

dated April 27, 2018 and denies the remaining allegations.

       44.      Paragraph 1 on page 2 of Collection Letter #1 states: “Federal law give you

thirty days after you receive this Notice and Final Demand to dispute the validity of the

Debt or any part of it.” (Bold emphasis in original).

       ANSWER:         Defendant denies that Plaintiff fully or accurately sets forth the

language in its letter and denies the allegations contained in Paragraph 44.




                                                 13
                                                                                   302692413v1 1013762
    Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 14 of 20 PageID #:76



       45.      The paragraph in Collection Letter #2, as alleged in paragraphs 43 and 44 , above,

which requires Plaintiff to pay “within (30) days from the date of this Notice …” and to pay in

full “on or before thirty (30) days after the date of services” conflicts with the federal notice

giving a consumer 30 days to dispute the debt.

       ANSWER:         Defendant denies the allegations contained in Paragraph 45.

       46.      Collection Letter #2 failed to properly explain the apparent conflict in the

statements, as alleged in paragraphs 43, 44, and 45, above, and therefore overshadowed,

eviscerated and confounded the validation notice requirements of §1692g(a) and (b), in violation

of the FDCPA.

       ANSWER:         Defendant denies the allegations contained in Paragraph 46.

       47.      For example, §1692g(b) states, “If the consumer notifies the debt collector in

writing within the thirty-day period described in subsection (a) that the debt, or any portion

thereof, is disputed, or that the consumer requests the name and address of the original creditor,

the debt collector shall cease collection of the debt, or any disputed portion thereof, until the debt

collector obtains verification of the debt or a copy of a judgment, or the name and address of the

original creditor, and a copy of such verification or judgment, or name and address of the

original creditor, is mailed to the consumer by the debt collector.”

       ANSWER:         Defendant admits the quoted language is contained in Section

1692g(b) of the FDCPA and denies the remaining allegations contained in Paragraph 47.

       48.      Failure to provide an effective notice of rights under the FDCPA caused Plaintiff

and the class members to suffer a concrete injury in fact. There is risk of harm associated with

providing an inaccurate and thus, ineffective notice of dispute rights because consumers may not

take advantage of their rights to dispute if they are confused as to when they must pay or be sued.



                                                 14
                                                                                     302692413v1 1013762
    Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 15 of 20 PageID #:77



In fact, Congress gave consumers a legally protected interest in receiving certain information

about their alleged debts and made the deprivation of such information a cognizable injury.

          ANSWER:       Defendant denies the allegations contained in Paragraph 48.

                                   COUNT III
                  VIOLATIONS OF §§1692E AND 1692F OF THE FDCPA

          49.   Plaintiff re-alleges and incorporates by reference paragraphs 1 through 26 as if

fully set forth in this paragraph.

          ANSWER:       For its answer to Paragraph 49 Defendant restates its answers to

paragraphs 1 through 26 as if fully set forth herein.

          50.   The first sentence of Paragraph 2 of Collection Letter #1 and #2, Exhibit 1 and 2,

states:

                Pursuant to 9-104.1 of the Illinois Code of Civil Procedure, demand is
                hereby made for payment in full of the Debt within (30) days from the date
                of this Notice and Final Demand for Payment. . . .

(Emphasis added).

          ANSWER:       Defendant admits the quoted language is contained in its letters but

denies the emphasis supplied by Plaintiff is contained in its letters.

          51.   The second sentence of paragraph 2 of Collection Letter #1 and #2, Exhibit 1 and

2, states:

                Unless full payment of the Debt is made on or before thirty (30) days after
                the date of service of this Notice and Final Demand for Payment, your
                right to possession of the above-referenced condominium unit will be
                terminated . . .

(Emphasis added).

          ANSWER:       Defendant admits the quoted language is contained in its letters but

denies the emphasis supplied by Plaintiff is contained in its letters.



                                                15
                                                                                   302692413v1 1013762
    Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 16 of 20 PageID #:78



       52.     Section 1692e(5) prohibits a debt collector from making any threat to take any

action that cannot be legally be taken or that is not intended to be taken. 15 U.S.C. § 1692e(5).

       ANSWER:         Defendant admits that Paragraph 52 paraphrases Section 1692e(5),

denies any violation of that section and denies the remaining allegations.

       53.     Section 1692e(10) prohibits a debt collector from the use of any false

representation or deceptive e means to collect or attempt to collect any debt. 15 U.S.C. §

1692e(10).

       ANSWER:         Defendant admits that Paragraph 53 paraphrases Section 1692e(10),

denies any violation of that section and denies the remaining allegations.

       54.     Section 1692f prohibits a debt collector from the use of unfair or unconscionable

means to collect or attempt to collect any debt.

       ANSWER:         Defendant admits that Paragraph 54 paraphrases Section 1692f,

denies any violation of that section and denies the remaining allegations.

       55.     Under Illinois’ Forcible Entry and Detainer Act (the “FED Act”), the right to

possession of an owner of a condominium unit cannot be automatically terminated, without a

court order or legal process, simply because of the unit owner’s mere failure to pay his or her

homeowner assessments.

       ANSWER:         Defendant denies the allegations contained in Paragraph 55 to the

extent they are inconsistent with the Forcible Entry and Detainer Act. Defendant further

denies that its letters used the language “automatically terminated.”

       56.     Moreover, section 9-104.1(a) states: “. . . in case of condominium property, the

demand shall give . . . to the condominium unit owner, as the case may be, at least 30 days to




                                                   16
                                                                                    302692413v1 1013762
   Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 17 of 20 PageID #:79



satisfy the terms of the demand before an action is filed.” 735 ILCS 5/9-104.1(a) (Emphasis

added).

          ANSWER:        Defendant admits that Section 9-104.1 states in part:

          In case there is a contract for the purchase of such lands or tenements or in
          case of condominium property, the demand shall give the purchaser under
          such contract, or to the condominium unit owner, as the case may be, at least
          30 days to satisfy the terms of the demand before an action is filed.

          735 ILCS 5/9-104.1

          Defendant denies the remaining allegations contained in Paragraph 56.

          57.   Collection Letters #1 and #2 demand full payment within 30 days of the date of

the letters, in violation of section 9-104.1(a) of the FED Act and therefore violate §§ 1692e(2)

and (10), in two ways:

                a. Threatening that Plaintiffs’ right to possession of his condominium
                unit will be automatically terminated, within 30 days and without a legal
                process or court order, simply because of a failure to pay assessments, in
                violation of §§ 1692e(5) and (10), and § 1692f of the FDCPA; and

                b. Demanding full payment within 30 days of the date of the collection
                letters, in violation of section 9-104.1(a) of the FED Act, and therefore
                violating §§ 1692e(2) and (10).

          ANSWER:        Defendant denies the allegations contained in Paragraph 57.

          58.   Further, in the case of a condominium, the state court shall stay enforcement of

possession for at least 60 days. 735 ILCS 5/9-111 (“The court shall, by order, stay the

enforcement of the judgment for possession for a period of not less than 60 days from the date of

the judgment and may stay the enforcement of the judgment for a period not to exceed 180 days

from such date.”) (Emphasis added).

          ANSWER:        Defendant admits the quoted language is contained within 735 ILCS

5/9-111 and denies the remaining allegations contained in Paragraph 58.



                                                  17
                                                                                  302692413v1 1013762
    Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 18 of 20 PageID #:80



         59.     Thus, Defendant cannot legally take possession within 30 days of the date of the

collection letters.

         ANSWER:       Defendant denies the allegations contained in Paragraph 59 to the

extent that they are inconsistent with the FED Act.

         60.    Based on the above allegations, Defendant’s Collection Letter #1 and #2 violated

the FDCPA by making false, deceptive, and unfair representations.

         ANSWER:       Defendant denies the allegations contained in Paragraph 60.

         61.    Defendant’s misrepresentations and unfair collection practice and conduct

described herein causes damage. Consumers are left to wonder when and how they may be

evicted if they don’t pay within the timeframe directed and have had their rights under state and

federal law improperly explained, which are specific, identifiable, and concrete harms.

         ANSWER:       Defendant denies the allegations contained in Paragraph 61.

                                  AFFIRMATIVE DEFENSES

                                           First Defense

         Any violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.,

(“FDCPA”), which Defendant denies occurred, was not intentional and was the result of a bona

fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such

error.

                                         Second Defense

         Defendant affirmatively states that Plaintiff has not incurred an injury in fact, and

Plaintiff does not therefore have standing under Article III of the United States Constitution to

bring the instant claims. Plaintiff has not shown an injury of fact which can be attributed to the

specific actions of Defendant alleged in this case.



                                                 18
                                                                                  302692413v1 1013762
    Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 19 of 20 PageID #:81



        WHEREFORE, Defendant, SAUL EWING ARNSTEIN & LEHR., respectfully requests

that judgment be entered in its favor and against Plaintiff, and that this Court enter such further

relief as is just, necessary and proper.

                                                  Respectfully submitted,

                                                  HINSHAW & CULBERTSON LLP


                                                  /s/ Jennifer W. Weller
                                                  Jennifer W. Weller


Peter D. Sullivan (#6481940)
Jennifer W. Weller (#6270826)
HINSHAW & CULBERTSON LLP
151 North Franklin Street, Suite 2500
Chicago, IL 60606
Telephone: 312-704-3000
Facsimile: 312-704-3001
psullivan@hinshawlaw.com
jweller@hinshawlaw.com




                                                19
                                                                                   302692413v1 1013762
    Case: 1:18-cv-06314 Document #: 12 Filed: 10/30/18 Page 20 of 20 PageID #:82



                               CERTIFICATE OF SERVICE

       I, Jennifer W. Weller, an attorney, certify that I shall cause to be served a copy of
DEFENDANT'S ANSWER TO PLAINTIFF'S AMENDED CLASS ACTION
COMPLAINT upon the following individual(s), by deposit in the U.S. mail box at 151 North
Franklin Street, Chicago, Illinois 60606, postage prepaid, messenger delivery, Federal Express,
facsimile transmitted from (312) 704-3001, or electronically via the Case
Management/Electronic Case Filing System (“ECF”) as indicated, this on October 30, 2018.

      CM/ECF                                Attorneys for Plaintiff(s)
      Facsimile                             Kenneth M. DucDuong
      Federal Express                       KMD LAW OFFICE, LTD.
      E-Mail & U.S. Mail                    4001 West Devon Avenue, Suite 332
      Messenger                             Chicago, IL 60646
                                             Tel: 312-997-5959
                                             kducduong@kmdlex.com

                                             Stacy M. Bardo
                                             BARDO LAW, P.C.
                                             22 West Washington Street, Suite 1500
                                             Chicago, IL 60602
                                             Tel: 312-219-6980
                                             stacy@bardolawpc.com


                                             /s/ Jennifer W. Weller
                                             Jennifer W. Weller
                                             One of the Attorneys for Defendant
Peter D. Sullivan (#648194)
Jennifer W. Weller (#6270826)
HINSHAW & CULBERTSON LLP
151 North Franklin Street, Suite 2500
Chicago, IL 60606
Telephone: 312-704-3000
Facsimile: 312-704-3001
psullivan@hinshawlaw.com
jweller@hinshawlaw.com




                                                                               302692413v1 1013762
